DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren et al (WO 2009/093254, July 2009, cited from IDS) and in further view of Pennell et al (US 2008/00095 52, January 2008, of record).
Goren et al teach a method of assessing risk of developing preeclampsia or preterm labor (see lines 30-33 on page 2, lines 3-5 on page 3) by comparing expression of at least 
Goren et al do not teach immunotherapy treatment of preterm birth/labor.
Pennell et al teach treatment of preterm labor/birth with immunotherapy (see paragraph [0294]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to quantify miRNAs from maternal blood, compare the expression to normal controls and diagnose and treat preterm birth/labor with immunotherapy based on teachings of Goren et al and Pennell et al. One of the ordinary skill in the art would be motivated to do so because Goren et al teach the methods of diagnosing preeclampsia or preterm labor by analysis of miRNAs from blood and specifically miR-16 and Pennell et al teach treatment of preterm labor by immunotherapy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 23-26, 35-37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,323,282. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from '282 recite the same method diagnosing and treating preterm birth using some of the same miRNAs as in instant claims.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Concerning Goren et al reference Applicant argues that the reference does not specifically teach obtaining miRNAs from maternal blood cells. In response the reference teach blood as one of the possible biological fluids to obtain miRNAs from, blood cells are the significant component of blood, therefore it would have been obvious to obtain miRNAs from maternal blood cells. Further Applicant argues that because maternal blood is not exposed to placental site, it is not obvious to analyze maternal cells for miRNAs. In response Goren et al reference provides miRNA analysis of serum, which is derived from maternal blood. Such serum is not exposed to placental site as well, therefore suggesting that any other part of maternal blood can be analyzed for miRNAs. Further Applicant argues that Goren et al reference recites that “circulating maternal RNA contains placental embryonic RNA” (lines 30-31 on page 28), therefore analyzing maternal cells would avoid the contamination by such embryonic RNA. In 
Concerning double patenting rejection Applicant argues that terminal disclaimer was submitted to overcome the rejection. In response no evidence of such disclaimer is in the record as of 02/18/2021, therefore rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635